Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 1 of 10

19 SEP-6 AMIN: 12

oer ne

 

SEALED

Office of the United States Attorney
District of Nevada

501 Las Vegas Boulevard South,
Suite 1100

Las Vegas, Nevada 89101

(702) 388-6336
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 2 of 10

NICHOLAS A. TRUTANICH
United States Attorney

Nevada Bar No. 13644 19 SEP-6 ANI Ie
CHRISTOPHER BURTON . Sone
Assistant United States Attormey

Nevada Bar No. 12940 eB

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
(702) 388-6336 / Fax: (702) 388-6418

Christopher. Burton4@usdoj.gov
Counsel for the United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
Magistrate No. _2#19-MJ-00672-EJY
Plaintiff,
vs. COMPLAINT
Providing False or Fictitious Information
ETHAN ELLIOT ERHARDT , When Buying Firearms From a Federal
Firearms Licensee
Defendant. Title 18, United States Code, Sections 922
(a)(6) and 924(a)(2)

 

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned
Complainant, being duly sworn, deposes and states:

COUNT ONE
Providing False or Fictitious Information When Buying Firearms from a Federal Firearms Licensee

On or about February 19, 2019, in the State and Federal District of Nevada,
ETHAN ELLIOT ERHARDT,
defendant, in connection with the attempted acquisition of firearm, to wit: ten (10) Fabrique
Nationale Herstal (FN), M249S, 5.56 caliber rifles, from Green Valley Range, a licensed dealer

of firearms within the meaning of Chapter 44, Title 18, United States Code, knowingly made a

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 3 of 10

false and fictitious written statement to Green Valley Range, which statement was intended and
likely to deceive Green Valley Range, as to a fact material to the lawfulness of such acquisition
of the said firearms to the defendant under chapter 44 of Title 18, in that the defendant
represented that he was actual transferee/buyer of the said firearms; all in violation of Title 18,
United States Code, Sections 922(a)(6) and 924(a)(2).
PROBABLE CAUSE AFFIDAVIT

Complainant, James A. Huskey, as a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives (ATF), states the following as and for probable cause:

1. Your Affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, &
Explosives (ATF), United States Department of Justice, having been so employed since
February of 2000. I am currently assigned to the ATF San Francisco Field Division, Las Vegas
Field Office. As part of my duties, I investigate criminal violations relating to and/or involving
firearms, violent crime, criminal street gangs, and firearms trafficking. I have participated in
various aspects of criminal investigations including, but not limited to, interviews, physical
surveillance, the execution of search warrants, and the arrest of criminals. As an ATF Special
Agent, I have successfully completed the Criminal Investigator Training Program and Special
Agent Basic Training at the Federal Law Enforcement Training Center in Glynco, Georgia.

2. The following information contained within this Criminal Complaint is based upon
my own participation in this investigation, as well as information and reports provided to me by
other law enforcement personnel. This Affidavit does not necessarily include any and all
information reference this investigation, but rather only those facts necessary to establish

Probable Cause. All times noted are approximate.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 4 of 10

FACTS ESTABLISHING PROBABLE CAUSE

3. On February 19, 2019, in Las Vegas, Nevada, ETHAN ELLIOT ERHARDT, did
knowingly and intentionally provide false or fictitious information when buying firearms from a
Federal Firearms Licensee (FFL); in violation of Title 18, United States Code, Sections
922(a)(6) and 924(a)(2).

4. During February of 2019, your affiant received information concerning the attempted
acquisition of 10 Fabrique Nationale Herstal (FN), M2498, 5.56 caliber rifles. According to a
concermed citizen (hereafter CC1), ETHAN ELLIOT ERHARDT had previously purchased 10
identical rifles from Green Valley Range (FFL 9-88-04142) in December of 2018. According to
CC1, the December transaction was unusual in itself, as ERHARDT paid for the purchase
using $82,000 in US currency. In addition, CC1 was further concerned as ERHARDT
purchased 10 Barrett M82, .50 caliber bolt-action rifles in January of 2019. ERHARDT paid
this bill using $87,200 in US currency.

5. During the previous transactions, ERHARDT used his Las Vegas Metropolitan Police
Department issued Concealed Firearms Permit to bypass the background check and facilitate
the transaction. According to CC1, once the January 2019 transaction was complete,
ERHARDT loaded the firearms into a white box van.

6. Areview of ATF Forms 4473 obtained from Green Valley Range showed ERHARDT
made the following purchases: 1) On December 20, 2018, ERHARDT purchased four FN
America M2498 5.56mm rifles; 2) On December 22, 2018, ERHARDT purchased six FN
America M2498 5.56mm rifles; and 3) On January 12, 2019, ERHARDT purchased 10 Barrett
M82A1 .5OBMG rifles.

7. Further review of the Federal Licensing System revealed that ERHARDT is the

responsible person on an inactive FFL for Erhardt Industries, LLC. As such, ERHARDT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 5 of 10

would have received instruction from ATF Industry Operations regarding the obligation to
comply with all pertinent regulations and statutes, to include purchasing firearms on behalf of a
non-FFL business and conducting firearms-related business operations without a license. Per
the Nevada Secretary of State’s website, Erhardt Industries is currently listed as “dissolved.”

8. On February 13, 2019, ATF investigators located a YouTube video posted by
ERHARDT in which he claimed to be manufacturing firearms and providing a store where
people can conduct “private sales” of firearms. In the video, ERHARDT is seen standing
behind a glass counter holding an AR-style firearm with three more AR-style firearms displayed
behind him. ERHARDT stated that the video is being made at his store, Erhardt Industries,
and that the store is the only retail location to purchase “King Assassin merchandise and King
Assassin firearms that we make.” ERHARDT claimed that he began developing the firearms he
was selling for a few years and that he had introduced the firearms to officers he was training.
ERHARDT claimed he was a Defense contractor and on the government vendor list and were
working to manufacture firearms for law enforcement, military officials, and so forth.
ERHARDT stated there is no law in Nevada prohibiting the buying or selling of a firearm and
that you can meet someone in a parking lot or dark alley to sell a firearm, or go to a ‘neutral
place” like his store where you will be comfortable and safe.

9. ATF investigators located a Facebook page for Erhardt Industries, which listed a
physical address of 3871 South Valley Bivd. #4, Henderson, Nevada, 89011. ATF investigators
went to that location to find it was a different business. An undercover officer with ATF
(hereinafter “UC”) then placed a call to the phone number that was listed in the Facebook post
and spoke with a male adult that identified himself as “Ethan.” Ethan affirmed that the phone
number was for Erhardt Industries and stated that the business no longer had a physical

building but he was working on opening a warehouse in Arizona. Ethan stated customers could

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 6 of 10

still order firearms from the company through Instagram. After hanging up, Ethan sent a series
of text messages to the UC’s phone and provided him a link to an Instagram page. Through
these text messages, Ethan agreed to sell the UC two KA9-style handguns. When the UC asked
if Ethan would ship the guns to a gun store or if he would meet privately with the UC so that
the UC could avoid paying taxes or background fees, Ethan responded that he would conduct a
“private sale” with the UC.

10. The controlled purchase between the UC and “Ethan” occurred on February 19, 2019
at a parking lot located at 6515 South Jones Blvd., Las Vegas, Nevada. The UC identified
“Ethan” as ERHARDT and purchased two KA9-style handguns for $2,000 in US currency.
ERHARDT claimed that both firearms were manufactured by “our company.” ERHARDT
also affirmed that he was a government contractor and had a contract with the Department of
Defense. When asked about the video posted on YouTube, ERHARDT stated the video was
made approximately two years ago. The UC stated that these guns were not permitted in
California and that you can get almost double the price that the UC paid for them as a result;
ERHARDT replied “fuck yeah.” The UC also asked ERHARDT if ERHARDT could provide
more firearms to the UC at a later time and ERHARDT confirmed that he could. The UC took
both firearms and told ERHARDT he would meet up with “his people” and let ERHARDT
know in about a week. ERHARDT welcomed future contact and told the UC that he also sells
ammunition. The UC and ERHARDT discussed the future purchase of a couple thousand
rounds of ammunition.

11. After this controlled purchase, ATF investigators surveilled ERHARDT to the Green
Valley Range. ATF had learned that ERHARDT planned to complete the purchase of the

aforementioned 10 FN M249s rifles at that time. Agents observed ERHARDT arrive at Green

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 7 of 10

Valley Range in his personal vehicle and enter the business. Immediately in front of the
business, backed into a parking space, was a white box van occupied by a white male.

12. ERHARDT provided Green Valley Range with $88,098.07 in gift cards as payment
for the 10 M249s rifles. Due to the large size of the order, an employee of Green Valley Range
transported the firearms into the parking on a pallet, dropping the pallet on the ground behind
the white box van. ERHARDT and the male from the box van began loading the boxes into the
back of the van.

13. Agents made contact with ERHARDT and detained him for questioning. Agents
identified the male from the box truck as Boris TRGOVCEVIC. TRGOVCEVIC agreed to be
interviewed by agents and ultimately admitted that ERHARDT had purchased the firearms for
him. Additionally, TRGOVECVIC agreed to allow agents to download his cellular telephone.

14. Your affiant subsequently reviewed text message exchanges between TRGOVECVIC
and ERHARDT. Beginning February 3, 2019, TRGOVECVIC and ERHARDT exchanged
multiple text messages about acquiring firearms and ammunition for an unidentified third
party. Specifically, on February 4, 2019, ERHARDT texted TRGOVECVIC that “Scar H
won't be available for a few months. Military bought out the rest.” To which TRGOVECVIC
responded: “Okay I will let him know.” On February 9, 2019, the following text messages were
exchanged between ERHARDT and TRGOVECVIC:

e ERHARDT: “Got 7 of the saws available now. It’s a total of $61,500.”

e ERHARDT: “But there 11-15 available my buddy just sent me the quote for 7
but we can order 10.”

e ERHARDT: “But it will be like 88k for 10.”

e ERHARDT: “How much is he gonna pay for these collapsible ones each?”

e ERHARDT: “So can we get like 66K today?”

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 8 of 10

e ERHARDT: “So I will tell him know we are coming tomorrow?”

e TRGOVECVIC: “Yes 12 pm I’m good with that.”

On February 15, 2019, ERHARDT sent a text message to TRGOVECVIC stating “I expect
shipment of rifles today or Monday at latest. Ammo is not available right now he is trying to

get from factory in next couple of days. Shipping will be between 700-800.” On February 17,

2019, the two exchanged the following text messages:

- @e  TRGOVECVIC: “Sorry my brother, this guy is being pushy, bothering me too

much, do you have the tracking number for that stuff?”

e ERHARDT: “I’m guessing they should either have arrived or be arriving by

Monday. Let me see where they are at.”

e ERHARDT: “What’s up man. He just text me. 8 are in 2 are on the way should

be no later than mon or tues we can pick up got delayed because the weather

from the Midwest.”

e TRGOVECVIC: “Nice yes if we can go pick them up be good today.”

e ERHARDT: “The guy isn’t at the shop to release the 8 to me. But he will be in

mon or tues and we can pick up all 10.”

On February 19, 2019, the two exchanged the following text messages:

e ERHARDT: “Okay so we can be there around 11 . . . however the final one will

be there around 1130-1145ish lol so you ca take 9 u less we can wait a few mins.’

e ERHARDT: “Does that work for you?”
e TRGOVECVIC”: “Let me see what he wants to do”
e ERHARDT: “Well we are going to get them righty?”

e TRGOVECVIC: “Yes.”

>

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 9 of 10

15. Your affiant reviewed the ATF Form 4473 ERHARDT filled out as part of this
transaction. Question 11, subsection a, specifically asks “Are you the actual transferee/buyer of
the firearm(s) listed on this form?” and further states “Warning: you are not the actual
transferee/buyer if you are acquiring the firearm(s) on behalf of another person.” ERHARDT
checked the block indicating that yes, he is the actual buyer of the firearms. ERHARDT further
signed and dated the ATF Form 4473, certifying that his answers were true, correct and
complete. Green Valley Range verified ERHARDT’s identify using his State of Nevada
Driver’s License and his Nevada Concealed Weapon permit.

16. Your Affiant also reviewed records and determined ERHARDT had a Commercial
and Government Entity (CAGE) code from May 2017 to May 2018. This CAGE code would
have allowed ERHARDT to bid on government contracts, but as of February 2019,

ERHARDT was not an authorized government vendor.

17. On March 12, 2019, ATF investigators responded again to Green Valley Range.
Investigators learned that ERHARDT had arrived at the business and contacted Henderson
Police Department to file a police report claiming that ATF agents had robbed him at gunpoint
and stolen the firearms he purchased on February 19, 2019. ATF agents contacted ERHARDT,
advised him of his Miranda rights, and asked if he would be willing to speak with them.
ERHARDT agreed to speak with ATF agents. During the interview, ERHARDT stated that he
used to have a Federal Firearms License beginning in July 2016 but that he had it only for one
year. ERHARDT stated that he opened a store to sell firearms in approximately March 2017
but it subsequently closed around November 2017, although he stated was not completely sure
of the timeline. ERHARDT claimed that, after his business closed, he liquidated all of his
firearms. When asked about advertising firearms for sell on Instagram, ERHARDT claimed

those were old photographs and he did not currently sell firearms on Instagram. When asked

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cr-00249-JCM-BNW Document1 Filed 09/06/19 Page 10 of 10

about his purchase of 20 firearms in December 2018, ERHARDT affirmed that he did indeed
purchase 20 firearms and claimed he paid for them mostly in cash. ERHARDT stated he gave
all of those firearms away as “gifts,” to people that were interested in potentially investing in
him and his business. ERHARDT stated that all of the firearms he purchased went to
TRGOVECVIC and TRGOVECVIC was supposed to give them away as gifts. ERHARDT
initially stated that the 10 firearms he intended to purchase on February 19, 2019, were also
intended to go to TRGOVECVIC to be distributed to others as “gifts.” However, when
confronted about his answer to question 11 on the ATF Form 4473, ERHARDT then said that
those 10 firearms were not intended for TRGOVECVIC but ERHARDT instead intended on
keeping all of them for himself because he had heard they were going to go to someone else so

he wanted them.

 

    

   

Bureau Ge Alcohol, Tobacg, Fire , and Explosives

SUBSCRIBED and SWORN before me

This Ww day of September, 2019.

COs Faull

UNITED $TATES MAGISTRATE JUDGE

 

 
